 THE STRAFFORD GUIDANCE CENTER. INC.397The Strafford Guidance Center, Inc. and ServiceEmployees International Union Local 285,AFL-CIO, CLC. Case -CA- 17999March 31, 1981DECISION AND ORDERUpon a charge filed on October 27, 1980, byService Employees International Union Local 285,AFL-CIO, CLC, herein called the Union, andduly served on The Strafford Guidance Center,Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 1, issued a com-plaint on November 4, 1980, against the Respond-ent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 10,1980, following a Board election in Case -RC-16657, the Union was duly certified as the exclu-sive collective-bargaining representative of the Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about October23, 1980, and at all times thereafter, the Respond-ent has refused, and continues to date to refuse, tobargain collectively with the Union as the exclu-sive bargaining representative, although the Unionhas requested and is requesting it to do so. On No-vember 12, 1980, the Respondent filed its answer tothe complaint admitting in part, and denying inpart, the allegations in the complaint, and assertingas an affirmative defense that the Board lacks juris-diction over the Respondent and that the certifica-tion was invalid because the Regional Director andthe Board erroneously overruled the Respondent'sobjections to the election in Case -RC-16657.On December 22, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Thereafter, the Respondentfiled an objection to the Motion for SummaryJudgment. Subsequently, on January 7, 1981, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whyOfficial notice is taken of the record in the representation proceed-ing, Case -RC-16657, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Inrertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.255 NLRB No. 47the General Counsel's Motion for Summary Judg-ment should not be granted. The Respondent fileda response to the Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentExamination of the record shows that, pursuantto a petition filed by the Union in Case -RC-16657, a hearing was held, and thereafter on De-cember 31, 1979, the Acting Regional Directorissued a Decision and Direction of Elections. TheDecision and Direction of Elections set out indetail the facts concerning the Respondent's oper-ations that provide community mental health serv-ices under a contract with the Division of MentalHealth of the State of New Hampshire, and fullydiscussed the Respondent's contention that theBoard should not assert jurisdiction because of theRespondent's relationship with the State of NewHampshire. Applying the Board's "right of con-trol" test explicated in National Transportation Serv-ice, Inc., 240 NLRB 565 (1979), the Acting Region-al Director found that the Respondent was an em-ployer within the meaning of Section 2(2) of theAct, and operated with a sufficient degree of con-trol of its labor relations policy to be able to bar-gain effectively.2He further found that the Re-spondent was a health care institution within themeaning of Section 2(14) of the Act, and met theBoard's discretionary standards for asserting juris-diction established in East Oakland CommunityHealth Alliance, Inc., 218 NLRB 1270 (1975). Ac-cordingly, he found that the Respondent's oper-ations affect commerce within the meaning of theAct, and that it would effectuate the purposes ofthe Act to assert jurisdiction.The Board denied a request by the Respondentto grant review of the Acting Regional Director'sDecision and Direction of Elections.On January 24, 1980, a Sonotone-type3electionwas conducted, in which professional employeesvoted to be included in a unit with nonprofessionalemployees, and a majority of the combined voteswere cast for the Union.The Respondent filed objections to the election,asserting that the Union had made material misrep-2 The Respondent's board of directors, which does not include publicofficials, establishes programs and policies; and an executive director.hired by the directors, supervises the programs on a day-to-day basis.While the State of New Hampshire exercises some control over the Re-spondent through the budgetary process, general operating guidelines,and certain minimum standards, the Acting Regional Director found thatthe Respondent has substantial autonomy with respect to hiring, firing,supervising, disciplining, assigning work, and adjusting grievances, andhas considerable latitude in setting wages: Sonotone Corporation. 90 NLRB 1236 (1950). 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentations which tended to have a significantimpact on the election, and that issuance of com-plaint against the Respondent in another case onthe day preceding the election had interfered withthe proper atmosphere of the election. The ActingRegional Director overruled the objections andcertified the Union as bargaining representative in asupplemental decision dated April 10, 1980.The Respondent excepted to the supplementaldecision on objections, and again raised the ques-tion of jurisdiction. It requested the Board to re-verse the previous determination to assert jurisdic-tion and to set aside the original Decision and Di-rection of Elections. In the event that request wasnot granted, the Respondent urged the Board to setaside the supplemental decision and certificationand order a new election. Later the Respondentfiled a motion to submit supplemental authority anda motion for leave to submit supplemental authori-ty.The Board denied the Respondent's motions andthe request for review of the supplemental deci-sion.In this refusal-to-bargain case, the Respondentcontends that the Union was improperly certified,and requests the Board to reconsider its assertionof jurisdiction and its overruling of objections. TheRespondent argues that the National Transportationjurisdictional test should be reconsidered by theBoard as it has proved unworkable, and also takesthe position that the test was improperly applied inthese proceedings.We cannot accept the Respondent's defenses. Wehave previously considered its jurisdictional argu-ments and denied its request that we review theoriginal decision asserting jurisdiction, and we seeno reason to reconsider the jurisdictional testadopted in National Transportation.4We have alsopreviously denied the Respondent's request that wereview the supplemental decision overruling objec-tions.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in thisproceeding were or could have been litigatedin the prior representation proceeding, and the4 See our more recent decisions discussing National Transportation: TheNew York Institute for the Education of the Blind, 254 NLRB No 85(1981); Gaithersburg-Washington Grove Fire Dept.. Inc., 251 NLRB 294(1980); Soy City Bus Services. Division of R. W Harmon & Sons, Inc., 249NLRB 1169(1980)5 See Pittsburgh Plate Glass Co. v. N.L.R.B. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent does not offer to adduce at a hear-ing any newly discovered or previously un-available evidence, nor does it allege that anyspecial circumstances exist herein whichwould require the Board to reexamine the de-cision made in the representation proceeding.We therefore find that the Respondent has notraised any issue which is properly litigable inthis unfair labor practice proceeding.On the basis of our disposition of the Respond-ent's defenses and the Respondent's admission of itsrefusal to bargain, we shall grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation organized underthe laws of the State of New Hampshire, maintainsits principal office and facility at 576 CentralAvenue, Dover, New Hampshire, and other facili-ties at 787 Central Avenue, Dover, New Hamp-shire, and 95 Charles Street, Rochester, NewHampshire. It is engaged in providing mentalhealth services for Strafford County, New Hamp-shire.In the course of providing mental health serv-ices, the Respondent receives gross annual revenuein excess of $250,000 and annually receives goodsvalued in excess of $3,000 directly from points lo-cated outside the State of New Hampshire andgoods valued in excess of $20,000, indirectly frompoints located outside the State of New Hampshire.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the, Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union Local285, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.IIll. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct: THE STRAFFORD GUIDANCE CENTER, INC.399All full-time and regular part-time employ-ees, including secretary-typist, secretary-recep-tionists, secretary, intake secretary and fee as-sessors, maintenance employees, psychiatricsocial worker, after care counselors, intakecrisis workers, associate psychologists, volun-teer coordinators, day treatment therapists,youth outreach workers, counselors and secre-tary/computer operators employed by the Re-spondent at the following locations: 576 Cen-tral Avenue, Dover, New Hampshire; 787Central Avenue, Dover, New Hampshire; and95 Charles Street, Rochester, New Hampshire,but excluding lead secretary, executive direc-tor, assistant executive director, clinical direc-tor, office manager, business manager, directorof intake and emergency services, coordinatoryouth outreach, coordinator of clinical serv-ices, psychiatrist, consultant psychiatrist, clini-cal psychologist, guards and supervisors as de-fined in the Act.2. The certificationOn December 31, 1979, a majority of the em-ployees of the Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region , designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 10, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and theRespondent's RefusalCommencing on or about October 23, 1980, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 28, 1980, and con-tinuing at all times thereafter to date, the Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that the Respondent has,since October 28, 1980, and at all times thereafter,refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, the Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE .FFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sec-tion II, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order that it cease and desist therefrom,and, upon request, bargain collectively with theUnion as the exclusive representative of all em-ployees in the appropriate unit and, if an under-standing is reached, embody such understanding ina signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date the Respondentcommences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit. See Mar-Jac Poultry Com-pany, Inc., 136 NLRB 785 (1962); Commerce Com-pany d/b/a Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817; Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Strafford Guidance Center, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Service Employees International Union Local285, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employees,including secretary-typists, secretary-receptionists,secretary, intake secretary and fee assessors, main-tenance employees, psychiatric social worker, aftercare counselors, intake crisis workers, associatepsychologists, volunteer coordinators, day treat-ment therapists, youth outreach workers, counsel-ors and secretary/computer operators employed bythe Respondent at the following locations: 576Central Avenue, Dover, New Hampshire; 787 Cen- 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDtral Avenue, Dover, New Hampshire; and 95Charles Street, Rochester, New Hampshire, but ex-cluding lead secretary, executive director, assistantexecutive director, clinical director, office man-ager, business manager, director of intake andemergency services, coordinator youth outreach,coordinator of clinical services, psychiatrist, con-sultant psychiatrist, clinical psychologist, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since April 10, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about October 28, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof the Respondent in the appropriate unit, the Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, the Re-spondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and co-ercing, employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and there-by has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Strafford Guidance Center, Inc., Dover andRochester, New Hampshire, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union Local 285, AFL-CIO, CLC,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regualr part-time employ-ees, including secretary-typists, secretary-re-ceptionists, secretary, intake secretary and feeassessors, maintenance employees, psychiatricsocial worker, after care counselors, intakecrisis workers, associate psychologists, volun-teer coordinators, day treatment therapists,youth outreach workers, counselors and secre-tary/computer operators employed by the Re-spondent at the following locations: 576 Cen-tral Avenue, Dover, New Hampshire; 787Central Avenue, Dover, New Hampshire; and95 Charles Street, Rochester, New Hampshire,but excluding lead secretary, executive direc-tor, assistant executive director, clinical direc-tor, office manager, business manager, directorof intake and emergency services, coordinatoryouth outreach, coordinator of clinical serv-ices, psychiatrist, consultant psychiatrist, clini-cal psychologist, guards and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facilities at 576 Central Avenue,Dover, New Hampshire, 787 Central Avenue,Dover, New Hampshire, and 95 Charles Street,Rochester, New Hampshire, copies of the attachednotice marked "Appendix."6Copies of said notice,on forms provided by the Regional Director forRegion 1, after being duly signed by the Respond-ent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the Naliolal Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of Ihe United States Court of Appeals Enforcing alOrder of the Natillonal labor Relations Board." THE STRAFFORD GUIDANCE CENTER, INC.401APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Service Employees International UnionLocal 285, AFL-CIO, CLC, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time em-ployees, including secretary-typists, secre-tary-receptionist, secretary, intake secretaryand fee assessors, maintenace employees,psychiatric social worker, after care counsel-ors, intake crisis workers, associate psychol-ogists, volunteer coordinators, day treatmenttherapists, youth outreach workers, counsel-ors and secretary/computer operators em-ployed by the Respondent at the followinglocations: 576 Central Avenue, Dover, NewHampshire; 787 Central Avenue, Dover,New Hampshire; and 95 Charles Street,Rochester, New Hampshire, but excludinglead secretary, executive director, assistantexecutive director, clinical director, officemanager, business manager, director ofintake and emergency services, coordinatoryouth outreach, coordinator of clinical serv-ices, psychiatrist, consultant psychiatrist,clinical psychologist, guards and supervisorsas defined in the Act.THE STRAFFORD GUIDANCE CENTER,INC.I